BARFIELD, Judge.
International Association of Fire Fighters, Local No. 2288 and Clarence L. “Andy” Anderson appeal and Union County Board of County Commissioners cross-appeals from a final order of the Public Employees Relations Commission.
Having reviewed the record and the arguments of the parties, we find no reversible error in the appeal or cross-appeal, and affirm the final order of the Public Employees Relations Commission. In doing so, we hold that the Fair Labor Standards Act, 29 U.S.C. section 215, does not preempt Florida from granting to public employees the “right to engage in concerted activities not prohibited by law,” section 447.301(3), Florida Statutes, and authorizing the Public Employees Relations Commission to order reinstatement of any employee, with or without back pay, attorney’s fees, witness fees, and other out-of-pocket expenses incurred, when it finds that public employers or their agents or representatives interfered with, restrained, or coerced public employees in the exercise of any rights granted them under the state statute, or discharged or discriminated against a public employee for filing charges or giving testimony under section 447.501, Florida Statutes.
AFFIRMED.
ZEHMER, C.J., and SHIVERS, Senior Judge, concur.